DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 26AUG2022 has been entered. Claims 1, 2, 4 - 18 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 26AUG2022 have been fully considered but they are not persuasive:

Argument 1: Rejection Under 35 U.S.C. 112: “To overcome the 112 rejections, claim | is amended to recite ‘a command- signal command signal transmitting unit that transmits capable of transmitting.’ Claims 16 and 17 are similarly amended. … the claims are amended to replace “under the condition” with “after the reported quality information of,” as suggested by the Examiner. … The claims are amended to replace “signals” with “signal.” … Finally, the Office Action suggests that the last two clauses of the independent claims be amended to add “the reported quality information.” The independent claims are so amended.
Response 1: based on the amendments, the Rejection is withdrawn.

Argument 2: Rejections Under 35 U.S.C. 102(a)(1)/103: “ Applicant notes that the Office Action acknowledges that XU places no requirement or limitation as to the number of mobile relaying apparatuses exceeding the predetermined quality information. See page 11 of the Office Action. Based on this acknowledgement, amending the independent claims to recite ‘the reported quality information of one or more of the plurality of mobile relaying apparatuses exceeds the predetermined quality information,’ and to replace “under the condition” with ‘after the reported quality information of’ should overcome the 102 rejection. The 102 rejection of the dependent claims will also be overcome for the same reasons as the claims from which they each depend.
Response 2: it is unclear how an acknowledgement of as to the number of mobile relaying apparatuses affects the Rejection. Also see 35 USC § 112 Claim Rejections (below).

Examiner’s Notes

The Examiner notes a voicemail was left for the Applicant’s Representative Linda SALTIEL (Reg. No. 51,122) on 4OCT2022 in an attempt to clarify the claim amendments and arguments. No response was receive prior to posting this Office Action. The Examiner notes the Applicant is always invited to request an interview to discuss or clarify the Office Action.

Claims 1, 16, and 17 recite (in part):
for one of the plurality of mobile relaying apparatuses that is higher than an other of the plurality of mobile relaying apparatuses;

As highlighted in bold (above), is interpreted that one of the plurality of mobile relaying apparatuses … is higher than (at least) one other of the plurality of mobile relaying apparatuses – i.e., it is not explicitly interpreted that e.g., one of the plurality of mobile relaying apparatuses …  is higher than any other of the plurality of mobile relaying apparatuses.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 - 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 16, and 17 recite the broad recitation (in part) “a command-signal transmitting unit that transmits …  a command signal, and the claims also recite “without transmitting the command signals” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is, therefore, ambiguous as to whether – or under what circumstances - a command signal or signals are transmitted.
Furthermore, Claims 1, 16, and 17, as amended recites (exemplary Claim 1 in part):
wherein the reported quality information of one or more of the plurality of mobile relaying apparatuses exceeds the predetermined quality information, and 
after the reported quality information of two or more of the plurality of mobile relaying apparatuses exceed a predetermined quality information, the command signal is transmitted to the two or more mobile relaying apparatuses, the selecting unit receives the measurement report, and the secondary cell is selected based on the measurement report, and 

¶ 0027 of the present published Specification is noted to recite (in part):
…  the wireless base station 100 
receives, from the wireless communication terminal 300 camped on the wireless base station 100, a measurement report … that report [sic] a condition of a radio wave received by the wireless communication terminal 300, and 
transmits, to the plurality of vehicles 200 whose measurement results are included in the measurement report, a command signal for causing the vehicles 200 to report quality information on communication qualities of wireless communications with the wireless base station 100. 

As per the recitation, the command signal is disclosed to cause the vehicles (mobile relaying apparatus) to report quality information. It is interpreted that the wireless base station would not acquire the quality information report without the use of the command signal request. As claimed, it is ambiguous as to how after the reported quality information is known before the command signal is transmitted.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0139682 to XU et al. (hereinafter “XU”).

Regarding Claim 1 (Currently Amended), XU discloses a control device comprising:
a command signal transmitting unit capable of transmitting, to a plurality of mobile relaying apparatuses that are movably camped on a cell of a wireless base station to relay communications between the wireless base station and a wireless communication terminal, a command-signal transmitting unit that transmits, to a plurality of mobile relaying apparatuses that are movably camped on a cell of a wireless base station to relay communications between the wireless base station and a wireless communication terminal, a command signal for causing the plurality of mobile relaying apparatuses to report to the control device quality information on a communication quality of wireless communications with the wireless base station (user equipment (User Equipment, UE) may be referred to as a terminal (Terminal), a mobile station (Mobile Station, MS), a mobile terminal (Mobile Terminal), or the like. … user equipment may be a … in-vehicle mobile apparatus. [¶ 0071] … each candidate relay UE in the candidate relay UE list … may send the second measurement report to the relay selection device according to an instruction sent by the relay selection device. [¶ 0103] … S530. The remote UE sends a measurement report to the eNB, where the measurement report includes the signal quality that is of the PC5 link of each candidate relay UE in the candidate relay UE list and that is obtained in S520. [¶ 0180] … the eNB may instruct each candidate relay UE in the candidate relay UE list to report the signal quality of the Uu link of each candidate relay UE.  Accordingly, each candidate relay UE in the candidate relay UE list may receive, according to an instruction of the eNB by using the Uu link between each candidate relay UE and the eNB, a signal sent by the eNB, measure the received signal, to obtain the signal quality of the Uu link of each candidate relay UE, and report the signal quality of the Uu link of each candidate relay UE to the eNB. [¶ 0185]);
a measurement receiving unit that receives a measurement report from the wireless communication terminal that includes reception intensity of a radio wave from the plurality of mobile relaying apparatuses to the wireless communication terminal (the relay selection device may receive a second measurement report sent by each candidate relay UE in the candidate relay UE list.  The second measurement report is used to indicate link quality of the wireless communications link between the candidate relay UE and the first UE.  [¶ 0103] … S520. The remote UE determines signal quality of a PC5 link of each candidate relay UE in the candidate relay UE list. [¶ 0177] …the remote UE may measure a D2D signal sent by each candidate relay UE in the candidate relay UE list on a second link (that is, the PC5 link) between each candidate relay UE and the remote UE, to obtain the signal quality of the PC5 link of each candidate relay UE, that is, obtain link quality of the PC5 link between each candidate relay UE and the remote UE. [¶ 0178] … S530. The remote UE sends a measurement report to the eNB, where the measurement report includes the signal quality that is of the PC5 link of each candidate relay UE in the candidate relay UE list and that is obtained in S520. [¶ 0180] … each candidate relay UE in the candidate relay UE list may report the signal quality of the PC5 link of each candidate relay UE to the eNB at the same time when each candidate relay UE reports the signal quality of the Uu link of each candidate relay UE to the eNB. [¶ 0186]); and
a selecting unit that selects a secondary cell corresponding to the wireless base station from the plurality of mobile relaying apparatuses, based on the quality information, including the communication quality of wireless communications between each of the plurality of mobile relaying apparatuses and the wireless base station that was reported to the control device, for one of the plurality of mobile relaying apparatuses that is higher than an other of the plurality of mobile relaying apparatuses; and the measurement report that includes reception intensity of the radio wave from the plurality of mobile relaying apparatuses to the wireless communication terminal for the one of the plurality of mobile relaying apparatuses whose reception-intensity of the radio wave from the wireless base station is stronger than the other of the plurality of mobile relaying apparatuses (The relay selection device may determine, according to the link quality of the first link of each candidate relay UE in the candidate relay UE list by using a specific selection criterion … the relay selection device may determine, as the target relay UE, candidate relay UE that is in the candidate relay UE list and whose first link has highest link quality. [¶ 0089] … A second link of candidate relay UE may be a wireless communications link between the candidate relay UE and the first UE, and the wireless communications link may also be referred to as a sidelink (sidelink) or a PC5 link or a D2D link.  The relay selection device may determine the link quality of the second link of each candidate relay UE in the candidate relay UE list in multiple manners. … the relay selection device may receive a second measurement report sent by each candidate relay UE in the candidate relay UE list.  The second measurement report is used to indicate link quality of the wireless communications link between the candidate relay UE and the first UE.  The link quality may be indicated by using at least one of the following parameters: RSRP, RSRQ, an RSSI, or a CQI; or the link quality may be indicated by using another parameter. [¶ 0103] … S550.  The eNB determines, according to the signal quality of the Uu link and the signal quality of the PC5 link of each candidate relay UE in the candidate relay UE list, the target relay UE from the at least one candidate relay UEs included in the candidate relay UE list. [¶ 0187] … the eNB may determine the target relay UE according to a specific selection criterion.  Optionally, the selection criterion may include at least one of the following conditions: Rs is the largest among all the candidate relay UEs, where Rs=Ru+Rp; [¶¶ 0187, 0188, 0192]) 
wherein the reported quality information of one or more of the plurality of mobile relaying apparatuses exceeds the predetermined quality information (The Examiner notes it is ambiguous as to how the quality information report has been receive when there is no claim as to the command signal being transmitted), and 
after the reported quality information of two or more of the plurality of mobile relaying apparatuses exceed a predetermined quality information, 
the command signal is transmitted to the two or more mobile relaying apparatuses, the selecting unit receives the measurement report, and the secondary cell is selected based on the measurement report (The four UEs shown in FIG. 2 may include one or more UEs that can serve as relay UE. … For example, the UE 104 and the UE 108 can serve as relay UE of another UE. [¶ 0077] … The first measurement report is used to indicate link quality of the cellular link between the candidate relay UE and the base station. … each candidate relay UE in the candidate relay UE list … may send the first measurement report to the relay selection device according to an instruction sent by the relay selection device. [¶ 0085] … the relay selection device may determine, as the target relay UE, candidate relay UE that is in the candidate relay UE list and whose first link has highest link quality. [¶ 0089] … the eNB may determine the target relay UE according to a specific selection criterion. Optionally, the selection criterion may include at least one of the following conditions: Signal quality … of a Uu link is greater than a threshold … Signal quality … of a PC5 link is greater than a threshold. [¶¶ 0188 - 0190]. The Examiner notes that as claimed, while the command signal is transmitted, it (apparently) has no bearing on the selection (selection made using only the measurement report), and 
after the reported quality information of only one of the plurality of mobile relaying apparatuses exceeds the predetermined quality information, 
the secondary cell is selected without using the measurement report and without transmitting the command signal to the only one of the plurality of mobile relaying apparatuses (a first link of candidate relay UE may be a wireless cellular link between the candidate relay UE and the base station. … each candidate relay UE in the candidate relay UE list may actively send the first measurement report to the relay selection device, or may send the first measurement report to the relay selection device according to an instruction sent by the relay selection device. [¶ 0085] … the relay selection device may determine, as the target relay UE, candidate relay UE that is in the candidate relay UE list and whose first link has highest link quality. [¶ 0089] … the eNB may determine the target relay UE according to a specific selection criterion. Optionally, the selection criterion may include at least one of the following conditions: Signal quality … of a Uu link is greater than a threshold … Signal quality … of a PC5 link is greater than a threshold. [¶¶ 0188 - 0190]. The Examiner notes that: 1)  XU places no requirement or limitation as to the number (i.e., 0, 1, or a plurality) of the number “of mobile relaying apparatuses exceed[ing] the predetermined quality information;” and 2) as there is no claim as to the command signal being transmitted there has been no quality information reported; 3) while claimed that no command signal is transmitted, it is unclear how the quality information is obtained; and 4) it is unclear when/how it is determined that only one of the plurality of mobile relaying apparatuses has reported (e.g., the command signal is not “broadcast” but “unicast” and thus the selector knows specifically which mobile relaying apparatuses have been queried OR a response timer has expired.) 

Regarding Claim 16 (Currently Amended), the features of Claim 16 are essentially the same as Claim 1 with a XU further disclosing a non-transitory computer-readable storage medium comprising a program stored thereon, the program causing a computer to function … (software product is stored in a storage medium and includes several instructions for instructing a computer device … to perform all or some of the steps of the methods described in the embodiments of the present invention.  The foregoing storage medium includes: any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory (Read-Only Memory, ROM), a random access memory (Random Access Memory, RAM), a magnetic disk, or an optical disc. [¶ 0362]) performing Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 17 (Currently Amended), the features of Claim 17 are essentially the same as Claim 1 with a XU further disclosing a control method performed by a computer (a method and an apparatus for selecting a relay. [¶ 0005]) performing Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 1.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 - 15 rejected under 35 U.S.C. 103 as being unpatentable over XU in view of U.S. Patent Publication 2020/0068580 to TANG et al. (1st embodiment hereinafter “TANG”).

Regarding Claim 2 (Previously Presented), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, TANG teaches: 
wherein the selecting unit selects, from the plurality of mobile relaying apparatuses, the secondary cell corresponding to the wireless base station in a case that the wireless base station provides, as a primary cell, dual connectivity to the wireless communication terminal (The terminal apparatus 200 and the terminal apparatuses 300 perform radio communication with the base station 100 under control of the base station 100. … The terminal apparatus 200 and the terminal apparatuses 300 form a link … with the base station 100.  Then, the terminal apparatus 200 and the terminal apparatuses 300 transmit uplink signals to the base station 100 and receive downlink signals from the base station 100.  Communicating with the base station 100 without interposing another apparatus as described above is also referred to as direct communication. [¶ 0092 illustrated in Fig. 1] … Here, the terminal apparatus 200 is a relay communication apparatus configured to be movable and having a function of mediating (in other words, relaying) communication from or to another apparatus.  For example, the terminal apparatus 200 can relay communication between the base station 100 and the terminal apparatuses 300.  In different terms, the base station 100 can communicate with the terminal apparatuses 300 via mediation of communication by the terminal apparatus 200.  Specifically, the terminal apparatus 200 receives uplink signals to the base station 100 from the terminal apparatuses 300 to transfer to the base station 100, and receives downlink signals to the terminal apparatuses 300 from the base station 100 to transfer to the terminal apparatuses 300.  Communication with the base station 100 via another apparatus as described above is also referred to as relay communication. [¶¶ 0092 – 0093 illustrated in Fig. 1]. The Examiner notes that: 1) dual connectivity is interpreted consistent with e.g., Fig. 3 of the present Specification, i.e., as structure/functionality supporting – in some way, shape, or form independent – duel (i.e., two) connections to an EPC (network core); and 2) there is no claim or requirement as to the (dual) connections being concurrent, simultaneous, or e.g., being of same/different bands, frequencies, or access technologies.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU with that of TANG for advantage where it is important to guarantee end-to-end communication quality (quality of service (QoS)) between the base station and the remote UE and it is thus desirable that a high reliability communication path be established … it is desirable that relay communication have low complexity, low cost, and low power consumption. (TANG: ¶ 0102)

Regarding Claim 14 (Original), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, TANG teaches: 
wherein the plurality of mobile relaying apparatuses are vehicles (the remote UE 300 may be a smartphone… the relay UE 200 can be realized as … an apparatus dedicated to relays … an in-vehicle terminal. [¶ 0094])

Motivation to combine the teaching of XU with that of TANG given in Claim 1 above.

Regarding Claim 15 (Original), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, TANG teaches: 
wherein the control device is the wireless base station (the terminal apparatus 200 is a relay communication apparatus configured to be movable and having a function of mediating (in other words, relaying) communication from or to another apparatus.  For example, the terminal apparatus 200 can relay communication between the base station 100 and the terminal apparatuses 300.  … The links formed between the terminal apparatus 200 and the terminal apparatuses 300 are also referred to as sidelinks. … the link formed between the base station 100 and the terminal apparatus 200 is also referred to as a backhaul link. [¶ 0093]

Motivation to combine the teaching of XU with that of TANG given in Claim 1 above.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over XU in view of TANG, and TANG 2nd embodiment (hereinafter “TANG-2”).

Regarding Claim 4 (Original), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, TANG further teaches wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus … other mobile relaying apparatuses among the plurality of mobile relaying apparatuses (In a case where it is determined that the communication with the relay UE 200 having an association relationship is in progress (step S54/YES), the remote UE 300 determines whether or not the quality of the currently connected link is better than a predetermined threshold (step S56).  In a case where it is determined that the quality of the currently connected link is worse than the predetermined threshold (step S56/NO), the remote UE 300 measures another link (step S60). [¶ 0214])

Motivation to combine the teaching of XU with that of TANG given in Claim 1 above.
While the combination of XU and TANG does not explicitly teach, or is not relied on to teach, in the same field of endeavor, TANG-2 teaches:
wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus whose communication quality of wireless communications with the wireless base station is higher than other mobile relaying apparatuses among the plurality of mobile relaying apparatuses (the quality of other links except the link being connected is constantly measured and, if there is a link of higher quality than the currently connected link, the connection is switched to the link of higher quality. [¶ 0203]

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU and TANG with that of TANG-2 for advantage of in such relay communication … it is important to guarantee end-to-end communication quality (quality of service (QoS)) between the base station and the remote UE and it is thus desirable that a high reliability communication path be established. (TANG: ¶ 0102)

Regarding Claim 5 (Original), the combination of XU, TANG, and TANG-2 teaches the control device according to claim 4.
While XU does not explicitly disclose, or in not relied on to disclose, TANG further teaches:
wherein the quality information includes information on a reception-intensity of a radio wave from the wireless base station, wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus … mobile relaying apparatuses among the plurality of mobile relaying apparatuses (items of quality measurement (measurement objects) can be considered in a variety of ways.  For example, at least one of downlink reference signal received power (RSRP), downlink block error rate (BLER), timing advance (TA) between the remote UE 300 and the base station 100, or path loss may be adopted as items of quality measurement. [¶ 0181]. The Examiner notes that, for antecedent basis, quality information is interpreted as quality of wireless communications.)

Motivation to combine the teaching of XU with that of TANG given in Claim 1 above.
While the combination of XU and TANG does not explicitly teach, or in not relied on to teach, TANG-2 further teaches:
wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus whose reception-intensity of a radio wave from the wireless base station is stronger than other mobile relaying apparatuses among the plurality of mobile relaying apparatuses (the quality of other links except the link being connected is constantly measured and, if there is a link of higher quality than the currently connected link, the connection is switched to the link of higher quality. [¶ 0203])

Motivation to combine the teaching of XU and TANG with that of TANG-2 given in Claim 4 above.

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over XU in view of U.S. Patent Publication 2011/0080864 to CAI et al. (hereinafter “CAI”) and U.S. Patent Publication 2016/0286374 to BAGHEL et al. (hereinafter “BAGHEL”) .

Regarding Claim 6 (Previously Presented), XU discloses the control device according to claim 1.
XU does not explicitly disclose, or is not relied on to disclose: 
wherein the selecting unit selects, as the secondary cell, 
a mobile relaying apparatus whose communication quality of wireless communications with the wireless communication terminal is higher, 
in mobile relaying apparatuses whose communication qualities of wireless communications with the wireless base station are higher than a predetermined quality among the plurality of mobile relaying apparatuses

However, in the same field of endeavor, CAI teaches: 
wherein the selecting unit selects, as the secondary cell, 
a mobile relaying apparatus whose communication quality of wireless communications with the wireless communication terminal is higher (As a result of the possible existence of reduced backhaul link signal quality, a UE that chooses (selects, reselects, or hands-over) a RN only based on the access link signal quality may not choose the node, either an access node or a RN, leading to the best composite signal quality between the UE and the EPC.  It is possible that the best overall link might be generated by an eNB with a lower access link signal quality, which could still be higher than the composite signal quality if the UE is connected to the selected RN.  It is also possible that the best overall link might be generated by a different RN with a lower access link signal quality, but which connects to a chain of links having a better composite signal quality.  [¶ 0043] … The process begins as the network component or the UE determines whether or not to perform a mobility procedure, such as cell selection or cell reselection, based at least in part on a first backhaul link quality between a first relay node and a first access node (block 300).  The procedure could end here, or continue. [¶ 0109] … The UE may then receive a second backhaul link quality between a second relay node and a second access node.  The UE or the network component may measure a first access link quality of a first access link between the UE and the first relay node, and a second access link quality of a second access link between the UE and the second relay node (block 302).  Note that the first access node may or may not be the same as the second access node.  The network component or the UE may measure the access link quality and might not need to be given that measurement by the network. [¶ 0110] … The network component or the UE calculates a first composite signal quality that includes both the first backhaul link quality and the first access link quality (block 304).  The network component or the UE also calculates a second composite signal quality that includes both the backhaul link quality and the second access link quality (block 306).  The network component or the UE then performs one of selecting or reselecting the cell based on the first composite signal quality and the second composite signal quality (block 308). [¶ 0111])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU with that of CAI for advantage of techniques for allowing the UE to choose the RN associated with the best composite signal quality, thereby improving data throughput, transmission quality, and spectral efficiency. (CAI: ¶ 0043)
While TANG discloses network selecting unit (the base station 100 decides the connection destination link of the remote UE 300 on the basis of the report from the remote UE 300. [¶ 0228]), the combination of XU and CAI does not explicitly teach, or is not relied on to teach: 
in mobile relaying apparatuses whose communication qualities of wireless communications with the wireless base station are higher than a predetermined quality among the plurality of mobile relaying apparatuses

However, in the same field of endeavor, BAGHEL teaches: 
in mobile relaying apparatuses whose communication qualities of wireless communications with the wireless base station are higher than a predetermined quality among the plurality of mobile relaying apparatuses (after the UE 504 has identified one or more relay UEs (e.g., relay UEs 506, 508), the UE 504 may select a relay UE from among the one or more identified relay UEs. … the UE 504 may select a relay UE based on the configuration information. … the configuration information may indicate a threshold backhaul link quality between a relay UE and the eNB 502 and/or a threshold link quality between a relay UE and the UE 504.  For example, if the UE 504 performs a discovery procedure and identifies relay UEs 506, 508, the UE 504 may select the relay UE that has a backhaul link quality exceeding the threshold backhaul link quality indicated in the configuration information. [¶ 0049]. The Examiner notes that “in mobile relaying apparatuses” is interpreted as “from amongst relaying apparatuses.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU and CAI with that of BAGHEL for advantage of benefit from at least one of one or more UEs to relay communications from the eNB to the UE positioned at the fringe of a cell or outside a cell. (BAGHEL: ¶ 0007)

Regarding Claim 7 (Original), the combination of XU, CAI, and BAGHEL teaches the control device according to claim 6.
While XU does not explicitly disclose, or is not relied on to disclose, BAGHEL further teaches:
wherein the quality information includes information on a reception-intensity of a radio wave from the wireless base station (In turn an eNB 502 may transmit configuration information 604 to UE 504.  The configuration information may provide one or more measurement threshold values (e.g., RSRP, RSRQ) to indicate UE 504 to perform a discovery procedure for identifying one or more relay UEs (e.g., relay UEs 506, 508).  As an example, UE 504 may receive RS 606 (e.g., DL-RS, CSI-RS, UE-RS, FIG. 2A) from eNB 502 and based on RS, UE 504 may calculate and report RSRP 608 measurement back to eNB 502. [¶ 0052]), 
wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus where reception-intensity of a radio wave from the mobile relaying apparatus at the wireless communication terminal is stronger, in mobile relaying apparatuses whose reception-intensities of radio waves from the wireless base station are stronger than a predetermined intensity among the plurality of mobile relaying apparatuses (a UE may base relay UE selection on the respective measurements of each relay UE candidate.  For example, UE 504 may compare the RSRP and hysteresis measurements of UE 508 from discovery 612 and RSRP and hysteresis measurements of UE 506 from discovery 614 to determine UE 506 is a more favorable relay UE candidate.  In this instance, UE 504 may select UE 506 as the relay UE (e.g., select relay UE 616). [¶ 0055] …  In addition, a UE may take into account backhaul link quality and select a UE candidate based on criteria that has the best radio link quality. [¶ 0056] … In an aspect, at 608, the UE receives, from the base station, configuration information associated with a discovery procedure for identifying the one or more relay UEs.  For example, UE 504 may receive configuration information in a radio resource control (RRC) reconfiguration message or in a system information block (SIB) that includes a reference signal received power (RSRP) threshold and hysteresis. [¶ 0062]. In an aspect, at 614, the UE selects a relay UE from among the one or more identified relay UEs based on the configuration information.  For example, UE 504 may select the relay UE that has a backhaul link quality exceeding the threshold backhaul link quality indicated in the configuration information. [¶ 0065])

Motivation to combine the teaching of XU and CAI with that of BAGHEL given in Claim 6 above.

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over XU in view of U.S. Patent Publication 2017/0317740 to BASUMALLICK et al. (hereinafter “BASUMALLICK”).

Regarding Claim 8 (Original), XU discloses the control device according to claim 1.
While XU discloses wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus (The relay selection device may determine, according to the link quality of the first link of each candidate relay UE in the candidate relay UE list by using a specific selection criterion … the relay selection device may determine, as the target relay UE, candidate relay UE that is in the candidate relay UE list and whose first link has highest link quality. [¶ 0089]), XU does not explicitly disclose, or is not relied on to disclose: 
… whose moving speed is slower than other mobile relaying apparatuses, in mobile relaying apparatuses whose communication qualities of wireless communications with the wireless base station are higher than a predetermined quality among the plurality of mobile relaying apparatuses.

However, in the same field of endeavor, BASUMALLICK teaches:
… whose moving speed is slower than other mobile relaying apparatuses, in mobile relaying apparatuses whose communication qualities of wireless communications with the wireless base station are higher than a predetermined quality among the plurality of mobile relaying apparatuses (determination of whether or not the relay-capable UE fulfills particular pre-requisites to act as a relay in a particular radio cell.  In more detail, it is assumed that, although a UE is in general capable of acting as a relay, particular (relay) requirements are defined in a radio cell (e.g, by the eNB) which are to be additionally fulfilled before being allowed to act as a relay.  For instance, the quality of the link between the relay UE and the eNodeB should be good enough, i.e. higher than a minimum threshold, such that it is guaranteed that the relay capable UEs will be able to serve as a relay relaying additional traffic coming from a remote UE.  In another example, also the speed with which a potential relay UE is moving shall be limited to a particular maximum value since it is more likely that a remote UE connected to a fast-moving relay UE will soon get out of the transmission range of the relay UE, thus having to select a new relay. [¶ 0246] … Another possible relay requirement to be fulfilled by prospective relay UEs might relate to the mobility of a relay UE.  For instance, relay UEs moving at high speed are more likely to get out of the reach of the remote UEs, thus forcing these remote UEs to select another relay UE. [¶ 0266] … the relay requirements comprise at least one of the following: 1) a minimum and/or maximum threshold for a radio link quality of a link between the relay user equipment and the radio base station, preferably wherein the radio link quality is determined based on a reference signal receive power, RSRP, and/or a reference signal received quality, RSRQ, 2) a maximum threshold for a movement level of the relay user equipment, such as the speed of the relay user equipment. [¶  0329])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU with that of BASUMALLICK for advantage of improved methods for activating the relay functionality of a relay user equipment. (BASUMALLICK: ¶ 0200)

Regarding Claim 9 (Original), the combination of XU and BASUMALLICK teaches the control device according to claim 8.
While XU discloses wherein the selecting unit selects, as the secondary cell, a mobile relaying apparatus (The relay selection device may determine, according to the link quality of the first link of each candidate relay UE in the candidate relay UE list by using a specific selection criterion … the relay selection device may determine, as the target relay UE, candidate relay UE that is in the candidate relay UE list and whose first link has highest link quality. [¶ 0089]), XU does not explicitly disclose, or is not relied on to disclose: 
wherein the quality information includes information on a reception-intensity of a radio wave from the wireless base station, 
… a mobile relaying apparatus whose moving speed is slower than other mobile relaying apparatuses, in mobile relaying apparatuses whose reception-intensities of radio waves from the wireless base station are stronger than a predetermined intensity among the plurality of mobile relaying apparatuses.

BASUMALLICK further teaches:
wherein the quality information includes information on a reception-intensity of a radio wave from the wireless base station (the relay requirements comprise at least one of the following: 1) a minimum and/or maximum threshold for a radio link quality of a link between the relay user equipment and the radio base station, preferably wherein the radio link quality is determined based on a reference signal receive power, RSRP, and/or a reference signal received quality, RSRQ, 2) a maximum threshold for a movement level of the relay user equipment, such as the speed of the relay user equipment. [¶ 0329]), 
… a mobile relaying apparatus whose moving speed is slower than other mobile relaying apparatuses, in mobile relaying apparatuses whose reception-intensities of radio waves from the wireless base station are stronger than a predetermined intensity among the plurality of mobile relaying apparatuses  (the relay requirements comprise at least one of the following: 1) a minimum and/or maximum threshold for a radio link quality of a link between the relay user equipment and the radio base station, preferably wherein the radio link quality is determined based on a reference signal receive power, RSRP, and/or a reference signal received quality, RSRQ, 2) a maximum threshold for a movement level of the relay user equipment, such as the speed of the relay user equipment. [¶ 0329])

Motivation to combine the teaching of XU with that of BASUMALLICK given in Claim 8 above.

Claims 10 - 13 rejected under 35 U.S.C. 103 as being unpatentable over XU in view of U.S. Patent Publication 2017/0111952 to CHOI (hereinafter “CHOI”) .

Regarding Claim 10 (Original), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHOI teaches:
wherein an area in which wireless communications with the wireless base station are enabled is larger than an area in which communications with each of the plurality of mobile relaying apparatuses are enabled (the macro cell constitutes a large cell having a wide cell coverage and the mobile relay cell constitutes a small cell having a narrower cell coverage than the macro cell. [¶ 0093])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU with that of CHOI for advantage of when a user equipment is connected to both of a donor base-station and a mobile relay, a macro cell and a mobile relay cell are cooperatively used to provide a wireless communication service.  Thus, it is possible to increase wireless communication efficiency. (CHOI: ¶ 0040)

Regarding Claim 11 (Original), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHOI teaches:
wherein a radio-frequency band used by each of the plurality of mobile relaying apparatuses for performing wireless communications with the wireless communication terminal is a higher frequency band than a radio-frequency band used by the wireless base station for performing wireless communications with the wireless communication terminal (when a macro cell and a mobile relay cell are cooperatively used in a wireless communication system, a higher frequency band is used for an access link of the mobile relay cell than for a communication link of the macro cell. [¶ 0041] … as illustrated in illustration (b) of FIG. 6, the access link uses a first frequency band which is a relatively high frequency band, and the macro link uses a second frequency band lower than the first frequency band. [¶ 0092] … Specifically, as illustrated in illustration (b) of FIG. 7, the macro link established between the donor eNB 100 and the UE 300 uses a lower frequency band than the access link. [¶ 0097])

Motivation to combine the teaching of XU with that of CHOI given in Claim 10 above.

Regarding Claim 12 (Original), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHOI teaches:
wherein a radio-frequency band used by each of the plurality of mobile relaying apparatuses for performing wireless communications with the wireless communication terminal is a lower frequency band than a radio-frequency band used by the wireless base station for performing wireless communications with the wireless communication terminal (The UE 300 includes a multi-band wireless communication module that conducts wireless communication using multiple frequency bands.  The UE 300 conducts wireless communication through the access link and the macro link using the multi-band wireless communication module. [¶ 0113] … Specifically, the UE 300 conducts wireless communication with the mobile relay 200 through the access link using the first frequency band and conducts wireless communication with the donor eNB 100 through the macro link using the second frequency band.  Herein, the first frequency band and the second frequency band may be different from each other, and the first frequency band may be set to be higher than the second frequency band.  The wireless communication using the first frequency band can be conducted in a narrower cell at a higher speed with lower power than the wireless communication using the second frequency band. [¶ 0114] … Furthermore, the UE 300 conducts wireless communication through the access link to the mobile relay 200 using the carrier frequency band 1 and conducts wireless communication through the macro link to the donor eNB 100 using the carrier frequency band 2 different from the carrier frequency band 1.  Herein, the UE 300 may set any one of the carrier frequency band 1 and the carrier frequency band 2 as a primary carrier frequency band and set the other one as a secondary carrier frequency band.  [¶ 0116])

Motivation to combine the teaching of XU with that of CHOI given in Claim 10 above.

Regarding Claim 13 (Previously Presented), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, CHOI teaches:
further comprising: a controlling unit that performs control such that the wireless base station registers, as the secondary cell corresponding to the wireless base station, a mobile relaying apparatus selected as the secondary cell by the selecting unit, in a case that the wireless base station provides, as a primary cell, dual connectivity to the wireless communication terminal (The user equipment wirelessly accesses a mobile relay to establish an access link, wirelessly accesses a donor base-station to establish a macro link, simultaneously maintains connections with the donor base-station and the mobile relay coexisting in the same coverage area, and conducts wireless communication with the mobile relay through the access link using a pre-established first frequency band and conducts wireless communication with the donor base-station through the macro link using a pre-established second frequency band. [¶ 0009] … when a user equipment is connected to both of a donor base-station and a mobile relay, a macro cell and a mobile relay cell are cooperatively used to provide a wireless communication service.  Thus, it is possible to increase wireless communication efficiency. [¶ 0040] … the wireless communication system 10 conducts wireless communication by cooperatively using a macro cell and a mobile relay cell when the UE 300 accesses both of the donor eNB100 and the mobile relay 200. [¶ 0085] … The UE 300 includes a multi-band wireless communication module that conducts wireless communication using multiple frequency bands.  The UE 300 conducts wireless communication through the access link and the macro link using the multi-band wireless communication module. [¶ 0113])

Motivation to combine the teaching of XU with that of CHOI given in Claim 10 above.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over XU in view of U.S. Patent Publication 2012/0250545 to PAPADOGIANNIS.

Regarding Claim 18 (Previously Presented), XU discloses the control device according to claim 1.
While XU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, PAPADOGIANNIS teaches:
wherein the selecting unit selects, from the plurality of mobile relaying apparatuses, the mobile relaying apparatus having the highest communication speed with the wireless base station (The potential relay for the terminal j uplinks to the base station its gain of the channel to the destination and its intercellular interference power received plus noise.  The terminal j uplinks to the base station its gain of the channel toward the base station and its intercellular interference power received plus noise.  The base station chooses the best relay from amongst the nodes that have uplinked their channel gain toward the terminal j. The best relay for the terminals j is that which maximizes the capacity. [¶ 0168] …  The performance of the transmission can be estimated for example on the basis of a capacity of the transmission making use of a particular relay, where the capacity of the transmission can then be a performance criterion.  "Capacity of the transmission" is taken to mean, depending on the chosen metric, the data rate offered for the transmission, or its quality of service (or "QoS"), or again its signal-to-noise ratio, or any other criteria of this type. [¶ 0032])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XU with that of PAPADOGIANNIS for advantage where cooperative communications (use of the relay nodes) within a cellular network can increase the coverage of the cell, improve the reception of the signals (by offering a gain in diversity for example) and increase the spectral efficiency of the network (which is defined in bits per second, per Hertz and per cell).  (PAPADOGIANNIS: ¶ 0014)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644